
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(m)(m)


         GRAPHIC [g295111.jpg]


HEWLETT-PACKARD COMPANY
<PLAN>
RESTRICTED STOCK AGREEMENT


        THIS AGREEMENT, dated <GRANT DATE> between Hewlett-Packard Company, a
Delaware Corporation ("Company"), and <EMPNO> <NAME> (Employee"), is entered
into as follows:

        WHEREAS, the continued participation of the Employee is considered by
the Company to be important for the Company's continued growth; and

        WHEREAS, in order to give the Employee an incentive to continue in the
employ of the Company and to participate in the affairs of the Company, the HR
and Compensation Committee of the Board of Directors of the Company or its
delegates ("Committee") has determined that the Employee shall be granted shares
of the Company's $0.01 par value Common Stock ("Stock") subject to the
restrictions stated below and in accordance with the terms and conditions of the
<PLAN> ("Plan"), a copy of which can be found on the Stock Incentive Program Web
Site at: http://persweb.corp.hp.com/comp/employee/program/sip/stok  opt.htm or
by written or telephonic request to the Company Secretary.

        THEREFORE, the parties agree as follows:

1.Grant of Stock.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee <SHARES> shares of Stock.

2.Vesting Schedule.
The interest of the Employee in the Stock shall vest in full on the third
anniversary of the Grant Date. Provided the Employee remains in the employ of
the Company on a continuous, full-time basis through the close of business on
the third anniversary of the Grant Date, the interest of the Employee in the
Stock shall become fully vested on that date. (vest#8)

3. Restrictions.   (a) The Stock or rights granted hereunder may not be sold,
pledged or otherwise transferred until the shares become vested in accordance
with Section 2. The period of time between the date hereof and the date shares
become vested is referred to herein as the "Restriction Period."   (b) If the
Employee's employment with the Company is terminated at any time for any reason
other than retirement after attaining 55 years of age with 15 years of service
to the Company or 65 years of age or age under local law without regard to
service, in accordance with the Company's retirement policy, prior to the lapse
of the Restriction Period, all Stock granted hereunder shall be forfeited by the
Employee, and ownership transferred back to the Company.

4.Legend.
All certificates representing any shares of Stock of the Company subject to the
provisions of this Agreement shall have endorsed thereon the following legend:
"The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation."

5.Escrow.
The certificate or certificates evidencing the Stock subject hereto shall be
delivered to and deposited with the Secretary of the Company as Escrow Agent in
this transaction. The Stock may also be held in a restricted book entry account
in the name of the Employee. Such certificates or such book entry shares are to
be held by the Escrow Agent until termination of the Restriction

--------------------------------------------------------------------------------



Period, when they shall be released by said Escrow Agent; provided, however,
that a portion of such Stock shall be surrendered in payment of required
withholding taxes in accordance with Section 10 below, unless alternative
procedures for the payment of required withholding taxes are established by the
Company.

6.Employee Shareholder Rights.
During the Restriction Period, the Employee shall have all the rights of a
shareholder with respect to the Stock except for the right to transfer the
Stock, as set forth in Section 3. Accordingly, the Employee shall have the right
to vote the Stock and to receive any cash dividends paid to or made with respect
to the Stock.

7.Retirement of the Employee.
If the Employee retires after attaining 55 years of age with 15 years of service
to the Company or 65 years of age or age under local law without regard to
service, in accordance with the Company's retirement policy, the Company's
obligation to deliver Stock out of escrow is subject to the condition that for
the entire Restriction Period: (a)The Employee shall render, as an independent
contractor and not as an employee, such advisory or consultative services to the
Company as shall reasonably be requested by the Company, consistent with the
Employee's health and any other employment or other activities in which such
Employee may be engaged; (b)The Employee shall not render services for any
organization or engage directly or indirectly in any business which, in the
opinion of the Company, competes with or is in conflict with the interests of
the Company; (c)The Employee shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company's business, any confidential information or material relating to the
business of the Company, either during or after employment with the Company; and
(d)The Employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business, anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.

8.Total and Permanent Disability of the Employee.
In the event of total and permanent disability of the Employee, any unpaid but
vested award shall be paid to the Employee if legally competent or to a legally
designated guardian or representative if the Employee is legally incompetent.

9.Death of the Employee.
In the event of the Employee's death prior to the end of the Restriction Period,
the Employee's estate or designated beneficiary shall receive a pro rata number
of shares determined by multiplying the total shares granted by a fraction equal
to the number of whole months elapsed between the date of this Agreement and the
Employee's death, divided by the number of whole months between the date of this
Agreement and the date the Stock would have vested in accordance with Section 2
above. In the event of the Employee's death after the vesting date but prior to
the payment of shares, said shares shall be paid to the Employee's estate or
designated beneficiary.

10.Taxes. (a)The Employee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Stock hereunder.
The Employee shall surrender a sufficient number of whole shares of such Stock
as necessary to cover all applicable required withholding taxes and required
social security contributions at the time the restrictions on the Stock lapse,
unless alternative procedures for such payment are established by the Company.
The Employee will receive a cash refund for any fraction of a surrendered share
not necessary for required withholding taxes and required social insurance
contributions. To the extent that

--------------------------------------------------------------------------------



any surrender of shares or alternative procedure for such payment is
insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct all
applicable required withholding taxes and social security contributions from the
Employee's compensation. The Employee agrees to pay any amounts that cannot be
satisfied from wages or other cash compensation, to the extent permitted by law.

(b)Regardless of any action the Company or Employee's employer (the "Employer")
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding ("Tax-Related Items"),
Employee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by him is and remains the Employee's responsibility and that
the Company and or the Employer (i) make no representations nor undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this grant of Stock, including the grant, vesting or release, the subsequent
sale of shares and receipt of any dividends; and (ii) do not commit to structure
the terms or any aspect of this grant of Stock to reduce or eliminate the
Employee's liability for Tax-Related Items. Employee shall pay the Company or
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Employee's participation in the Plan
or Employee's receipt of Stock that cannot be satisfied by the means previously
described. The Company may refuse to deliver the Stock if Employee fails to
comply with Employee's obligations in connection with the Tax-Related Items..

11.Data Privacy Consent.
Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee's personal data as described
in this document by and among, as applicable, the Employer, and the Company and
its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing Employee's participation in the Plan. Employee
understands that the Company, its Affiliates, its Subsidiaries and the Employer
hold certain personal information about the Employee, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Employee's favor for the
purpose of implementing, managing and administering the Plan ("Data"). The
Employee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Employee's country or elsewhere and that the
recipient country may have different data privacy laws and protections than
Employee's country. Employee understands that he may request a list with the
names and addresses of any potential recipients of the Data by contacting the
local human resources representative. The Employee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee's participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom the Employee
may elect to deposit any shares acquired under the Plan. Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage participation in the Plan. The Employee understands that he may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Employee understands that refusing or
withdrawing consent may affect the Employee's ability to participate in the
Plan. For more information on the consequences of refusing to consent or
withdrawing consent, Employee understands that he may contact an HP local human
resources representative.

12.Plan Information.
The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from

--------------------------------------------------------------------------------



the Stock Incentive Program Web Site referenced above and stockholder
information, including copies of any annual report, proxy and Form 10K, from the
investor relations section of the HP web site at www.hp.com. The Employee
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are available upon written or telephonic request to the
Company Secretary.

13.Acknowledgment and Waiver.
By accepting the grant of this Stock, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement; (ii) the grant
of this Stock is voluntary and occasional and does not create any contractual or
other right to receive future grants of Stock, or benefits in lieu of Stock,
even if Stock has been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company;
(iv) Employee's participation in the Plan shall not create a right to further
employment with Employer and shall not interfere with the ability of Employer to
terminate the Employee's employment relationship at any time with or without
cause and it is expressly agreed and understood that employment is terminable at
the will of either party, insofar as permitted by law; (v) Employee is
participating voluntarily in the Plan; (vi) this Stock is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and is outside the scope of Employee's
employment contract, if any; (vii) this Stock is not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law; (viii) in the event that Employee
is not an employee of the Company, this Stock grant will not be interpreted to
form an employment contract or relationship with the Company, and furthermore,
this Stock grant will not be interpreted to form an employment contract with the
Employer or any Subsidiary or Affiliate of the Company; (ix) the future value of
the underlying shares is unknown and cannot be predicted with certainty; (x) in
consideration of the grant of this Stock, no claim or entitlement to
compensation or damages shall arise from termination of this grant of Stock or
diminution in value of this grant of Stock resulting from termination of
Employee's employment by the Company or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and Employee irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Agreement,
Employee shall be deemed irrevocably to have waived any entitlement to pursue
such claim; and (xi) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of Employee's employment
(whether or not in breach of local labor laws), Employee's right to receive
Stock and vest in Stock under the Plan, if any, will terminate effective as of
the date that Employee is no longer actively employed and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of "garden leave" or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Employee's right to vest in this Stock after
termination of employment, if any, will be measured by the date of termination
of Employee's active employment and will not be extended by any notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when Employee is no longer actively employed for purposes of this
Stock grant.

14.Miscellaneous. (a)The Company shall not be required (i) to transfer on its
books any shares of Stock of the Company which shall have been sold or
transferred in violation of any of the provisions set forth in this agreement or
(ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

--------------------------------------------------------------------------------



(b)The parties agree to execute such further instruments and to take such action
as may reasonably be necessary to carry out the intent of this Agreement. (c)Any
notice required or permitted hereunder shall be given in writing and shall be
deemed effectively given upon delivery to the Employee at his address then on
file with the Company. (d)The Plan is incorporated herein by reference. The Plan
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Employee with respect to the
subject matter hereof, and may not be modified adversely to the Employee's
interest except by means of a writing signed by the Company and the Employee.
This Agreement is governed by the laws of the state of Delaware. (e)If Employee
has received this or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control. (f)The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


    HEWLETT-PACKARD COMPANY             By /s/  CARLETON S. FIORINA      

--------------------------------------------------------------------------------

Carleton S. Fiorina
Chairman and CEO             By /s/  ANN O. BASKINS      

--------------------------------------------------------------------------------

Ann O. Baskins
Senior Vice President, General Counsel and
Secretary

RETAIN THIS AGREEMENT FOR YOUR RECORDS

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(m)(m)



HEWLETT-PACKARD COMPANY <PLAN> RESTRICTED STOCK AGREEMENT
